Citation Nr: 1610395	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  11-19 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Daniel J. Marusak, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran who served on active duty from September 1966 to September 1968.  The Veteran died in November 2014, and the appellant has been properly substituted as the claimant. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).  

By a September 2014 decision, the Board, in part, denied entitlement to a TDIU. The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  A Joint Motion for Remand was submitted in August 2015; and in August 2015, the Court issued an Order granting the Joint Motion for Remand.  The Court vacated the September 2014 Board decision denying entitlement to a TDIU.  The matter was remanded to the Board for readjudication consistent with the motion.

The Veteran testified at a Travel Board hearing before a Veterans Law Judge in June 2014.  A copy of the hearing transcript is of record.  In December 2015, the appellant was notified that the VLJ who conducted the Veteran's hearing was unavailable to participate in deciding the appeal.  The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (West 2014); 38 C.F.R.              § 20.707 (2015).  Therefore, the appellant was offered an opportunity for a new hearing in this case.  In a December 2015 statement, the appellant indicated that she wished to waive her right to a new hearing and that she would like the Board to decide her appeal based on the evidence of record.  Accordingly, the appellant's appeal was reassigned to the undersigned VLJ for a decision.  38 C.F.R. § 19.3(b).

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for TDIU were met, for purposes of accrued benefits.  38 U.S.C.A.       § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU

Governing Law and Regulations

The VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R.               §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

According to the applicable laws and regulations, a total rating for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a). 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Rating boards are to refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements.  38 C.F.R. § 4.16(b). 

A veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  Total disability ratings will be assigned "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. § 3.340(a) (2014).  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2014).
The Court has held that in determining entitlement to a total disability rating based upon individual unemployability neither nonservice-connected disabilities nor advancing age may be considered.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.   

In determining whether a claimant is unable to secure or follow a substantially gainful occupation, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  A TDIU analysis must take into account the individual veteran's education, training, and work history.  See Friscia v. Brown, 7 Vet. App. 294, 295-97 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532, 534 (1994) (considering veteran's eighth-grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356, 357 (1991) (considering veteran's master's degree in education and his part-time work as a tutor).

Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is considered competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014).  The Board may discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  However, that is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2014).

Analysis

In this case, the Veteran contended that he is unable to be employed due to his service-connected disabilities.  

The Veteran's service-connected disabilities (PTSD is rated at 50 percent, diabetes mellitus type II is rated at 20 percent, hypertension is rated at 10 percent, and erectile dysfunction is rated as noncompensable) result in a total combined rating of 60 percent.  Therefore, the Veteran does not meet the schedular requirements for TDIU. 

However, a total rating based on individual unemployability may still be assigned to a veteran who fails to meet these percentage standards if he or she is unemployable by reason of his or her service-connected disability(ies).  38 C.F.R. § 4.16(b).

Throughout the claims period, the Veteran had not been engaged in full-time employment.  He reported working for approximately 11 years as an iron worker at the Local 172 Union until he began receiving social security.  See June 2009 VA Form 21-8940.  He completed three years of high school and had not obtained his GED.

In June 2009, the Veteran underwent VA evaluation of his service-connected diabetes mellitus, hypertension, and erectile dysfunction.  The attending physician noted that as for the Veteran's diabetes, "there is really no functional impairment for physical or sedentary employment or his hypertension which is well controlled.  It seems like he is most limited by his shortness of breath and his ability to ambulate for which he uses a cane [due to] back and knee pain."  She further stated, "I do not see how his diabetes itself, or his hypertension which is well controlled or his erectile dysfunction limits him for physical and sedentary employment, so I think as far as those issues of which he is service-connected, I do not see any limitations on physical and sedentary employment based on the diabetes, hypertension, or erectile dysfunction.  He has no symptoms or physical evidence of any peripheral neuropathy."

In March 2010, the Veteran's wife submitted a handwritten statement addressing non-service connected and service-connected disabilities of which she contends render him unable to obtain or maintain substantially gainful employment.  

In May 2010, private treating physician, Dr. William L. Washington, submitted a letter opining that the Veteran is "totally and permanently disabled from all types of employment.  This is due to his interstitial lung disease.  [The Veteran] also has severe anxiety related to a near fatal industrial car accident occurring [in May 1980]."  The Board acknowledges Dr. Washington's opinion, but notes that such opinion is afforded little probative value as it in reference to non-service connected disabilities of which the Veteran is not entitled to a TDIU.

In October 2010, the Veteran underwent a VA examination to assess the current nature and severity of his service-connected PTSD.  The examiner noted that there was no total occupational and social impairment due to PTSD signs and symptoms.
Most recently, during an August 2013 VA examination, the Veteran reported that he attended periodic check-in appointments, but denied any regular treatment in the past three years in regards to his service-connected PTSD.  He further denied taking any medication for any mental health concerns in the past three years.  The Veteran reported engaging in hobbies, such as watching television daily and vacationing for one to two weeks each summer.  He reported having a great time during vacation earlier that year.  He reported that his main concern was breathing problems.  Upon thorough review of the claims file, interview and examination of the Veteran, the examiner noted that the Veteran reported repeatedly during the examination that he feels the reason he cannot function the way he used to is related to his breathing difficulties.  The Veteran reported that he is able to maintain some relationships although he stated he is irritable most of the time and is often bothered by others.  The examiner opined that "while it can be speculated that the Veteran would have difficulty working with others, this does not rule out that the Veteran would be unable to work at all.  If in a stable environment with little interaction with others, the Veteran may be productive at work.  It is unlikely that the Veteran would be able to maintain full-time employment."

The Veteran was also seen by a different VA examiner in August 2013 to assess the current nature and severity of his service-connected diabetes mellitus and hypertension.  The examiner also provided an opinion regarding how each affects his unemployability.  He noted that the Veteran stopped working in 1990, was working in the construction field, was injured, and had not returned to work.  The examiner opined that the Veteran's service-connected diabetes and hypertension do not affect his ability to obtain and maintain gainful sedentary employment.  The Veteran would be able to engage in physical employment with a restriction on certain types of commercial driving due to the use of insulin for treatment of diabetes.  There were no other restrictions identified.

In August 2015, an employability evaluation was submitted on behalf of the Veteran.  Upon thorough review of the Veteran's claims file, vocational expert, A. P., provided opinion regarding the Veteran's unemployability based solely on his service-connected disabilities.  She stated that the Veteran worked in a physically demanding occupation for many years with injuries resulting from his time in the service.  She opined that it was more likely than not that the Veteran would have been unable to secure and follow substantially gainful employment due to worsening and severe depression, anger, sleeplessness, anxiety and aggression, and had been unable to do so since he last worked in 1990, regardless of his work-related accident.  She reiterated that her opinion was based on his service-connected disabilities alone.  A.P. further stated that the Veteran's limited education together with his poor GAF scores precluded him from transferring his limited skills to work he could perform today.  She continued to state that based upon review of the Veteran's claims file, he would have been unable to complete even sedentary work due to his inability to remain clam among strangers, hear loud noises, and control his anxiety for any length of time due to his PTSD.  Due to his chronic and severe conditions and limited education and skills from past employment, A.P. found that the Veteran had less than a sedentary work capacity.  A.P. explained that her opinion that the Veteran's service-connected disabilities precluded him from securing and following substantially gainful employment since at least 1990 was offered despite any medical professional's opinion to the contrary and that while medical professionals are qualified to define the physical or emotional limitations extending from a condition, they have limited experience in translating this information into an opinion on whether or not these limitations prevent a patient from working.  She opined that a person better to comment on whether or not limitations arising from service-connected disabilities prevent substantially gainful employment is a vocational expert.  A.S. also indicated that as a vocational consultant, she had a post-graduate degree in Rehabilitation Counseling and over 30 years of experience in the vocational and rehabilitation field. 

After carefully weighing the evidence in favor of, and against, the claim for TDIU, the Board concludes that there is no adequate basis to reject the evidence of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 2 (1998). 

It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  In this case, the Board finds the opinion of the August 2015 vocational specialist to be more probative than that of the June 2009, October 2010, and August 2013 VA examiners on this issue.  Significantly, unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's eighth grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

The August 2015 private vocational specialist provided well-reasoned opinions explaining why she believed the Veteran's service-connected disabilities were of sufficient severity to have precluded him from obtaining or maintaining substantially gainful employment.  She took into account the individual Veteran's education, training, and work history, and his symptoms of service-connected disabilities.  Specifically, she found that the Veteran's limited education together with his poor GAF scores precluded him from transferring his limited skills to work he could perform today.  She continued to state that based upon review of the Veteran's claims file, he would have been unable to complete even sedentary work due to his inability to remain calm among strangers, hear loud noises, and control his anxiety for any length of time due to his PTSD.  She also opined that due to his chronic and severe conditions and limited education and skills from past employment, the Veteran had less than a sedentary work capacity.  Furthermore, in light of the Veteran's competent and credible descriptions of his symptoms throughout the record and limitations associated with his service-connected disabilities, as well as, his limited education and training, the Board finds that the evidence of record for and against the Veteran's TDIU claim is at the very least in relative equipoise.  Moreover, neither VA examiner discussed all of these factors in their opinion.  In fact, neither VA examiner discussed the Veteran's employment experience or education in providing their opinion.  

Here, the Board points out that after his military service, the Veteran worked for 11 years as an iron worker.  He completed three years of high school education and had not obtained his GED.  He stopped working in 1990.  

While the Board acknowledges that the Veteran may have been able to accomplish sedentary work, the Board must consider whether based on his education and skillset, he would be able to maintain substantially gainful employment despite his service-connected disabilities.  To reiterate, the August 2015 vocational specialist took into account the Veteran's education, training, and work history, and his symptoms of service-connected disabilities, while the VA opinions of record did not.  Therefore, the Board finds that the opinion of the August 2015 vocational specialist outweighs that of the June 2009, October 2010, and August 2013 VA examiners.  Accordingly, based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that his service-connected disabilities likely combined to make him incapable of obtaining and maintaining gainful employment prior to his death.  Therefore, entitlement to TDIU is warranted.  38 U.S.C.A.           § 5107(b); 38 C.F.R. § 3.102. 	


ORDER

The claim for TDIU is granted, for purposes of accrued benefits, subject to law and regulations governing the effective date of an award of compensation; the appeal is granted to this extent only.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


